Margaret Meads, Judge, concurring. I concur in the result reached by my colleagues but would not reach the merits of the appeal because appellants have failed to comply with Rule 4-2 of the Rules of the Supreme Court and Court of Appeals of the State of Arkansas. Appellants have filed a brief listing seven points on appeal which are mainly conclusive statements of errors allegedly made by the trial court. These points are difficult to understand and several involve documents for which no abstract has been provided. Each point is followed by a list of citations allegedly supporting that point. However, there is neither discussion nor convincing argument regarding how the citation applies to the point or to the instant case. Appellate review of these points is controlled by the rule that an assignment of error unsupported by convincing argument or authority will not be considered on appeal unless it is apparent, without further research, that the assignment of error is well taken. Smith v. Smith, 41 Ark. App. 29, 848 S.W.2d 428 (1993). Moreover, appellant’s brief fails to comply with Rule 4-2, Rules of the Arkansas Supreme Court and Court of Appeals. The fact that appellants are pro se is immaterial. Van Bibber v. Laster, 289 Ark. 87, 709 S.W.2d 90 (1986). In the first place, appellants’ table of contents fads to note the page at which each pleading and document is abstracted. Rule 4-2(a). Moreover, appellant’s statement of the case is deficient. Under the rule, this statement shall be a concise statement, without argument, sufficient to enable the court to read the abstract with an understanding of the nature of the case, the general fact situation, and the action taken by the trial court. Rule 4-2(a). Appellants’ four-page statement consists of a narrative so interspersed with dates, citations, and argument that it is extremely difficult to understand either the nature of the case or the general fact situation. Further, appellants’ abstract is written in narrative form and interspersed with argument and citation to authority. It is not an impartial condensation, without comment or emphasis, of only such material parts of the pleadings, proceedings, facts, documents, and other matters in the record as are necessary to an understanding of the questions presented to the court for decision. Rule 4-2(a). Moreover, appellants have failed to properly abstract the pleadings. Although most of the required pleadings and orders are noted in the abstract, their essential components are missing. Carmical v. City of Beebe, 316 Ark. 208, 871 S.W.2d 386 (1994). Appellants’ abstract is replete with such references as “R. Vol. I, P. 104 is the Order Setting Hearing on P.T.C. Motion for Protective Order for March 13, 1997 & was filed by Chancellor Bell on 3-7-96,” and “Hookers did a Pet. To Reconsider the Protective Order filed 3-27-97 R. Vol. 2, ps. 223-237 with exhibits & Affidavits attached filed April 4, 1997 setting forth (p. 223, 227) . . . .” A notation that merely references the location of the document in the record is not sufficient. Hooker v. Farm Plan Corp., 331 Ark. 418, 962 S.W.2d 353 (1998); Rule 4-2(a). Also, I believe appellants’ notice of appeal is insufficiently abstracted. It is abstracted as follows: Hookers file Notice of appeal on June 27, 1997 to the Arkansas Supreme Court with various orders and exhibits attached, R. Vol.3, ps. 463-472. (P.463)Hookers appeal to Ark. Supreme court under Rules of supreme Court Rule l-2(a)(l). (P.465) Dismissal Order was attached & will not be abstracted again as it has been previously abstracted, (p.476) Protective Order was also attached and has already been previously abstracted, also scheduling Order surrounding Hookers summary Judgment Motion & Order vacating Hooker scheduled hearing on Hookers summary judgment motion was also attached & also has previously been abstracted and will not be abstracted again a second time. From the foregoing it is virtually impossible for me to determine with specificity the orders from which appellants appeal or the contents of those orders. The appellant bears the burden of producing an abstract that is an impartial condensation, without comment or emphasis, of the material parts of the pleadings, proceedings, facts, documents, and other matters in the record as are necessary to an understanding of all questions presented on appeal. Hooker, supra. When the abstract is flagrantly deficient, we will affirm the judgment of the trial court. Id. The rules are not relaxed for pro se appellants. Jewell v. Arkansas State Bd. of Dental Examiners, 324 Ark. 463, 921 S.W.2d 950 (1996). Although appellees have submitted a supplemental abstract, I do not agree that it cures the myriad deficiencies of appellants’ abstract. For example, among the items missing are an abstract of the Durable Power of Attorney, the contracts, the affidavits, and three sets of discovery attached to appellants’ complaint. Also, appellees have not supplemented appellants’ abstract of the notice of appeal. For the reasons stated above, I would affirm the order of the trial court without reaching the merits of appellants’ case.